Citation Nr: 0816159	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-31 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for degenerative joint and disc disease of the 
cervical spine for the period of January 2, 2003 to November 
25, 2003, and for the period of January 1, 2004 to the 
present.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1982 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 RO decision, which 
increased the evaluation of the veteran's service-connected 
degenerative joint and disc disease of the cervical spine to 
20 percent, effective January 2, 2003; assigned an evaluation 
of 100 percent, effective November 25, 2003, based on 
surgical or other treatment necessitating convalescence; and 
assigned an evaluation of 20 percent, effective January 1, 
2004.


FINDINGS OF FACT

1.  From January 2, 2003 to November 25, 2003, the veteran's 
service-connected degenerative joint and disc disease of the 
cervical spine was manifested by complaints of pain, feelings 
of paralysis upon forward flexion, and numbness in his left 
fingers. 

2.  From January 1, 2004 to the present, the veteran's 
service-connected degenerative joint and disc disease of the 
cervical spine was manifested by complaints of incapacitating 
episodes, pain, forward flexion of 30 degrees, extension of 
20 degrees, 20 degrees of right lateral flexion, 15 degrees 
of left lateral flexion, and 40 degrees of lateral rotation 
to the left and right.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for degenerative joint and disc disease of the 
cervical spine, for the period of January 2, 2003 to November 
25, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 
5243 (2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5293 
(2002).

2.  The criteria for a disability rating in excess of 20 
percent for degenerative joint and disc disease of the 
cervical spine, for the period of January 1, 2004 to the 
present, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5243 (2007); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  

With regards to the veteran's claim for an increased rating 
for his cervical spine disability, VCAA letters from October 
2005 and January 2006 fully satisfied the duty to notify 
provisions elements 2, 3, and 4.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187; 
Pelegrini II.  In order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In October 2005 and January 2006, the RO sent the veteran 
VCAA letters, which requested that the veteran provide 
evidence describing how his cervical spine disability had 
worsened.  In addition, the veteran was questioned about his 
employment and daily life, in regards to his cervical spine 
disability, during the course of the February 2005, March 
2005, and June 2006 VA examinations performed in association 
with this claim.  The veteran provided statements at these 
examinations in which he details the impact of his disability 
on his daily life.  The Board finds that the notice given, 
the questions directly asked, and the responses provided by 
the veteran show that he knew that the evidence needed to 
show that his disability had worsened and what impact that 
had on his employment and daily life.  As the Board finds the 
veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for degenerative joint and disc disease of 
the cervical spine.  As will be discussed below, the 
veteran's disability is currently rated under 38 C.F.R. 
4.71a.  While notification of the specific rating criteria 
was provided in the July 2005 statement of the case (SOC) and 
the September 2006 supplemental statement of the case (SSOC), 
and not a specific preadjudicative notice letter, both the 
veteran and his representative have demonstrated actual 
knowledge of the rating criteria used to evaluate the 
veteran's cervical spine disability.  Thus, no useful purpose 
would be served in remanding these matters for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom.  Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

As to the third element, the Board notes that this 
information was provided in a March 2006 letter in which it 
was noted that a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his employment 
and daily life.  See Vazquez-Flores; Sanders, supra.   The 
notice also corrected any deficiencies as to the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), with 
respect to the disability rating and effective date elements 
of a claim.

As to the fourth element, the October 2005 and January 2006 
letters did provide notice of the types of evidence, both lay 
and medical, that could be submitted in support of a claim 
for an increased rating.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service, private, and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with examinations for his spine 
disability in February 2005, March 2005, and June 2006.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The Board finds these 
examination reports to be thorough and consistent with 
contemporaneous VA and private treatment records.  The 
examinations in this case are adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

In an April 2004 rating decision, the RO increased the 
evaluation of the veteran's degenerative joint and disc 
disease of the cervical spine to 20 percent disabling, 
effective January 2, 2003; assigned an evaluation of 100 
percent, effective November 25, 2003, based on surgical or 
other treatment necessitating convalescence; and assigned an 
evaluation of 20 percent, effective January 1, 2004.  The 
veteran seeks a rating in excess of 20 percent disabling.

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated 
as degenerative arthritis under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  

The Board notes that VA amended the rating schedule for 
evaluating disabilities of the spine under 38 C.F.R. § 4.71a.  
These revisions, codified in Diagnostic Codes 5235 through 
5243, became effective on September 26, 2003.  61 Fed. Reg. 
51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003);  See also 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2007).  The new 
criteria include a revision of 38 C.F.R. § 4.71a, to include 
Plate V, Range of Motion of Cervical and Thoracolumbar Spine.  

As mentioned above, the Court held in Hart that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  In reaching this conclusion, the 
Court observed that when a claim for an increased rating was 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it was factually ascertainable that an increase 
in disability had occurred within that timeframe.  

Accordingly, the Board will consider whether staged ratings 
may be warranted at any time since February 2003, which is 
one year before the claim was filed in February 2004.  
Therefore, as the Board is considering the veteran's claim 
for an increased rating as dating back to January 2003, 
pursuant to Hart, the Board will consider the claim in light 
of both the former and revised schedular rating criteria.  

In fact, as the RO actually awarded the veteran's 20 percent 
rating from January 2, 2003, in the decision currently on 
appeal, the Board believes that it is appropriate in this 
instance to actually consider the potential for a higher 
rating for January 2003.  Although the RO may have 
erroneously gone further than the one year prior to the date 
of the filing of the claim in awarding a higher rating, that 
decision was made in the veteran's favor as part of the 
decision currently on appeal, and the Board believes that it 
would be prejudicial to the veteran to not consider the month 
of January 2003 as well. 

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, both the old and the new 
regulations will be considered for the period after the 
change was made.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) 
(West 2002).

Diagnostic Code 5287, applicable prior to September 26, 2003, 
assigns a 30 percent evaluation for favorable ankylosis of 
the cervical spine and a 40 percent evaluation for 
unfavorable ankylosis of the cervical spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5287 (2002). 

Diagnostic Code 5290, applicable prior to September 26, 2003, 
assigns a 10 percent evaluation for slight limitation of 
motion of the cervical spine and a 20 percent evaluation for 
moderate limitation of motion of the cervical spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  A maximum 30 
percent evaluation is assigned for severe limitation of 
motion.  

The Board notes that words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, VA must evaluate all evidence, 
to the end that decisions will be equitable and just.  38 
C.F.R. § 4.6 (2007).  Although the use of similar terminology 
by medical professionals should be considered, is not 
dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2007).

Under Diagnostic Code 5293, applicable prior to September 26, 
2003, intervertebral disc syndrome is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks during the past 12 months; a 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id. at Note (1).  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id. at Note (2).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id. at Note (3).   

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  

Under the current General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is for application 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation is assigned for forward flexion of the cervical 
spine at 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2007).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Note (2) (2007); see also Plate V.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 0 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  Id.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  Id.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Id.

Diagnostic Code 5243, effective September 26, 2003, contains 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  The notes for rating intervertebral 
disc syndrome were amended as follows: Note (1): an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note (2): if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for degenerative joint and disc disease of the 
cervical spine for the period of January 2, 2003 to November 
25, 2003.

The Board notes that, in January 2003, the veteran sought 
treatment for pain.  See VA Medical Center (VAMC) treatment 
note, January 2003.  At this time, he reported numbness of 
the 4th and 5th left fingers for "a long time."  He stated 
that he felt as if he would be paralyzed when he bent 
forwards.  In a VAMC treatment note from October 2003, the 
veteran complained that his neck pain had worsened and began 
radiating to both shoulders.  He reported no change in the 
numbness of his left 4th and 5th fingers.  Upon examination, 
his cervical spine was noted as having a normal range of 
motion with no tenderness or deformity.  

The claims folder contains no evidence indicating that the 
veteran's forward flexion of the cervical spine was limited 
to 15 degrees or less during this time period.  As such, a 30 
percent rating based on limitation of forward flexion under 
the General Rating Formula for Diseases and Injuries of the 
Spine cannot be assigned.  

In addition, the Board notes that the veteran was not 
diagnosed with either favorable or unfavorable ankylosis of 
the entire cervical spine, or unfavorable ankylosis the 
entire spine.  Therefore, a higher rating may not be awarded 
on the basis of ankylosis either.  

In regards to applying the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, the Board 
notes that the evidence of record does not demonstrate that 
the veteran had any incapacitating episodes lasting a full 
week in duration during this time period, or in the 12 months 
prior, due to his degenerative joint and disc disease of the 
cervical spine.  Therefore, an increased rating cannot be 
assigned under the current Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 
4.71a (2007).

As mentioned above, the Board will consider the veteran's 
claim in light of both the former and revised schedular 
rating criteria.  In regards to applying Diagnostic Code 
5287, as applicable prior to September 26, 2003, the veteran, 
as mentioned above, does not have favorable or unfavorable 
ankylosis of the cervical spine.  Therefore, an increased 
rating is not warranted under this diagnostic code.  38 
C.F.R. § 4.71a, Diagnostic Code 5287 (2002). 

In regards to applying Diagnostic Code 5290, applicable prior 
to September 26, 2003, the Board notes that the veteran's 
cervical range of motion was reported as being normal in 
October 2003.  There is no indication in the evidence of 
record that the veteran had limitation of motion of the 
cervical spine that reached the level of being severe in 
nature during this time period.  As such, a 30 percent rating 
is not warranted under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2002).  

In regards to applying Diagnostic Code 5293, applicable prior 
to September 26, 2003, as mentioned above, the Board notes 
that the evidence of record does not demonstrate that the 
veteran had any incapacitating episodes lasting a full week 
in duration during this time period, or in the 12 months 
prior, due to his degenerative joint and disc disease of the 
cervical spine.  In addition, the Board notes that the RO 
considered the veteran's orthopedic and neurologic 
manifestations when increasing his evaluation to 20 percent 
for this time period. 

There are no other relevant diagnostic code sections for 
consideration in rating the severity of the veteran's 
degenerative joint and disc disease of the cervical spine for 
this time period. 

With regard to assigning a higher disability rating according 
to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the 
veteran's assertions of neck pain during this time period.  
See VAMC treatment record, January 2003.  However, no 
objective evidence of additional functional impairment due to 
such factors as pain and fatigability is of record for this 
period.  Therefore, the Board finds that the veteran is 
adequately compensated for his symptoms for this time period 
with his current 20 percent evaluation.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for degenerative joint and disc disease of the 
cervical spine for the period of January 1, 2004 to the 
present.  

In February 2005, the veteran underwent a VA examination.  At 
this examination, the veteran complained of constant neck 
pain that radiates into his left arm, and sometimes his right 
arm, as well as decreased range of motion.  He also 
complained of numbness in both hands.  It was noted that he 
may have up to several incapacitating episodes during the 
course of a week or more than 50 per year.  Upon examination, 
the veteran was found to have tenderness with the paraspinal 
muscles and spinous process.  His cervical spine range of 
motion was reported as 30 degrees of forward flexion, 30 
degrees of extension, 20 degrees of right lateral flexion, 15 
degrees of left lateral flexion, 45 degrees of right lateral 
rotation, and 40 degrees of left lateral rotation.  The 
examiner noted that the veteran had cervical spondylosis with 
C8 radiculopathy, as well as exacerbated thoracic pain.  

The veteran underwent a VA examination in March 2005.  At 
this examination, the veteran complained that his symptoms 
had not improved since his C7 to T1 fusion.  However, the 
examiner noted that the veteran ran 2 miles 3 times per week 
and lifted weights 3 times per week.  The veteran reported 
that he had no incapacitating episodes during the past 12 
months.  The veteran also complained of limited range of 
motion and joint function due to pain, causing him to stop 
his activities.  However, the examiner stated unequivocally 
that, in light of the fact that the veteran stated that he 
felt better after running and lifting weights, his joints are 
not limited by additional range of motion. 

The veteran underwent a VA examination most recently in June 
2006.  At this examination, it was noted that the veteran 
complained of constant throbbing pain throughout his lower 
cervical spine, which radiates downward through his thoracic 
spine, stopping midway between his shoulder blades.  He also 
complained of nearly daily headaches, which occur more 
frequently if he is participating in activities that 
exacerbate his neck pain.  The examiner noted that the 
veteran has associated symptoms of weakness, particularly 
with respect to grip strength of both hands, as well as 
numbness and paresthesias of both hands.  The veteran 
reported up to several incapacitating episodes per week or 
approximately 54 or more episodes per year.  It was noted 
that the veteran's cervical spine had forward flexion of 30 
degrees, extension of 20 degrees, 20 degrees of right lateral 
flexion, 15 degrees of left lateral flexion, and 40 degrees 
of lateral rotation to the left and right.  The examiner also 
noted that the veteran had increased pain with repetitive 
motion testing.         

The Board notes that the most limited recorded measurement of 
forward flexion of the veteran's cervical spine is 30 
degrees.  See VA examination reports, February 2005 and June 
2006.  The claims folder contains no evidence indicating that 
the veteran's forward flexion of the cervical spine was 
limited to 15 degrees or less during this time period.  As 
such, a 30 percent rating based on limitation of forward 
flexion under the General Rating Formula for Diseases and 
Injuries of the Spine cannot be assigned.  

In addition, the Board notes that the veteran has not been 
diagnosed with either favorable or unfavorable ankylosis of 
the entire cervical spine, or unfavorable ankylosis the 
entire spine.  Therefore, a higher rating may not be awarded 
on the basis of ankylosis either.  

In regards to applying the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, the medical 
evidence of record does not demonstrate that the veteran had 
any incapacitating episodes having a total duration of at 
least 1 full week during this time period or in the 12 months 
prior due to his degenerative joint and disc disease of the 
cervical spine.  The Board notes that the veteran complained 
at the February 2005 and June 2006 VA examinations of having 
several incapacitating episodes per week.  However, it was 
noted at the March 2005 VA examination that the veteran 
denied having any incapacitating episodes.  In addition, the 
veteran reported at the March 2005 VA examination that he 
lifted weights and ran 3 times per week.  He also reported at 
the February 2005 and June 2006 VA examinations that he is 
able go running and lift weights, despite the fact that it 
often causes spinal pain.  While the Board recognizes that 
the veteran has complained of having several episodes per 
week that he believes to be incapacitating, there is no 
evidence of record indicating that these episodes have 
required bedrest prescribed by a physician and treatment by a 
physician, as required to meet the rating criteria.  In 
addition, it appears from the veteran's statements at these 
examinations that he has been able to maintain a relatively 
active daily life by running and lifting weights.  Therefore, 
an increased rating cannot be assigned under the current 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a (2007).

As mentioned above, the Board will consider the veteran's 
claim in light of both the former and revised schedular 
rating criteria.  In regards to applying Diagnostic Code 
5287, as applicable prior to September 26, 2003, the veteran, 
as mentioned above, does not have favorable or unfavorable 
ankylosis of the cervical spine.  Therefore, an increased 
rating is not warranted under this diagnostic code.  38 
C.F.R. § 4.71a, Diagnostic Code 5287 (2002). 

In regards to applying Diagnostic Code 5290, applicable prior 
to September 26, 2003, the Board acknowledges that the 
veteran has limitation of motion of the cervical spine.  
However, there is no indication in the evidence of record 
that the veteran's limitation of motion of the cervical spine 
has reached the level of being severe in nature.  The Board 
finds that the results from the February 2005 and June 2006 
VA examinations show that the veteran's range of motion is 
appropriately rated under the General Formula for Diseases 
and Injuries of the Spine with his current 20 percent rating, 
which also contemplates moderate limitation of motion under 
DC 5290.  As such, a 30 percent rating is not warranted under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  

In regards to applying Diagnostic Code 5293, applicable prior 
to September 26, 2003, as discussed above, the medical 
evidence of record does not demonstrate that the veteran had 
any incapacitating episodes requiring bedrest prescribed by a 
physician and treatment by a physician during this time 
period, or in the 12 months prior, due to his degenerative 
joint and disc disease of the cervical spine.  In addition, 
the Board notes that the RO considered the veteran's 
orthopedic and neurologic manifestations separately in a 
March 2007 rating decision. 

There are no other relevant diagnostic code sections for 
consideration in rating the current severity of the veteran's 
degenerative joint and disc disease of the cervical spine. 

With regard to assigning a higher disability rating according 
to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the 
veteran's assertions of neck pain during this time period.  
See VA examination report, June 2006.  In order to warrant a 
higher evaluation through consideration of these provisions, 
the record would have to contain some objective evidence of 
additional functional impairment due to such factors as pain, 
fatigability, weakened movement, or incoordination.  In this 
regard, the March 2005 VA examiner found no evidence of 
functional impairment.  The Board notes that the examiner at 
the June 2006 VA examination did report that the veteran had 
increased pain with repetitive motion testing; however, the 
examiner also specifically found that there was no change in 
upper extremity strength or cervical spine range of motion.  
The examination otherwise contained no evidence of additional 
functional impairment due to weakened movement, 
incoordination, or fatigability, and, in fact, the veteran 
has consistently reported that he is able to exercise on a 
regular basis.  The Board finds that the veteran's degree of 
functional loss and overall impairment is adequately 
compensated for his symptoms for this time period with his 
current 20 percent evaluation.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, although the veteran expressed interest 
in switching jobs during his June 2006 VA examination due to 
his belief that it may aggravate his disabilities further, 
the record reflects that he has continued to maintain full-
time employment, and his disability has not been shown to 
cause marked interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities.  His 
disability has also not necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  




ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling for degenerative joint and disc disease of the 
cervical spine for the period of January 2, 2003 to November 
25, 2003, and for the period of January 1, 2004 to the 
present, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


